PD-1675-14                   (Jilli"fimft)ul5emien
                            BOIfi Clements Unit
                            #owo434b


                                                                      COURT OF CRIMINAL APPEALS
  December is, aoW                                                        DEC 31 2014
  Cnrolfinne kartell                    FILED IN
                                                                      %s" Acosta, Clerk
  OerKoPfk          J(          COURT OF CRIMINAL APPEALS
  9+h Courtopflppeitb                 LcC <-
                                          n 1"   LJt1}

  100) Penrt'StreetSuite330
  Bepumon+jTews •                   Abel Acosta, Clerk




  f(£' 6fts>enumber''W-B-oosSx-tfL
       Trial Court Cm5<2 number: 13-mn
  OeftrWsWflr/ej,C^roi;
          £ndlosed p)ee5e P/nd friu pro-se Defendant's Motion For Time
  to file Pefifio/i for Discretion Aft) fieWeuJ. Plensefjje this Wotion flncf
  briw) it to the Attention o? the (Wt.
          Please Spfie-simp this notation m6 retorn it to me tfm
  Mress shown Above,                                                                J

         1 f/lso revest thntyou-nofiPy moP+helmfs rolinQonniyflbtiM.
                                                         Sinttrel
                                                                '3>
                                                                    Id'dLtyrri Paul lorni'ism
                                                                    DeFendflnt, prose
        Y)o,0<H3-005SA-Cfl
               Xn The

           Court opflppeftls
oF The Thnth Supreme Jucficinl District
           BeflumonfjTezws


                Appellant
                   1/5.'

          THE5Tfi7f OFT^flS
                 Appellee

    On flppewl in d/^uje Wo. J3-H9/9
Cfi'rninnl Districtiourf, Jefferson tooni^Te^ns
         John Stei/enS, Jjfl^e Presidino

Appellants T%tion For Extension of Time To File
ftppe/lft nts Pro-se Petimn For Oistretionm favieti

            UiiWim Pw\ Semen
           fb\\\ P. Clements Un)i
           #0/M34fo

            Rmflrillo,Te^s          9 b
LdXU-Zflf) PMl SZW&W |                  IT) TH£ COURT op ftPP£ftLS
           US                   I       STATE Of 7£zft5
WSTftTfc OF T££flS              I       7)^7/-/ Dl5Tfim
                mormf} Tn EZTEM TTW£ TO FHf
        •ftfPaimiTs PfteMF PFTlTion reft nrafl£7lor)flflg BEVIRJ
Torrifrioyioflwote jvstxles ofsaid court-

       VObJtomS CJXLkXfi^ r°P(//-S£WXf W, toppellml in thenbooe
Stuled find numbered enuse^nnd moi/es this Court tojrnntnn extension or
time to file fippellflnfs Pro-se Petition for Discretionary flei//ecO, pursumt to
 Rule set Forth in the 7ex#s ftules oPPppejl ate Procedure, nncf for jood cause
Shotos the -fotlouiina'
                                X.
         This eflseis nn nppenl From thetriminfll District Court of
JePFerson County, Toms

          The eftse belou) urns sty led THjE 5W£ Of 7EK0S1/S, (JJUJW
?$\)L$£f)l£lP9Rndnumbered I3-119H
                               31.
           fippellrmt ujns coni/ictee1 of ^exunl fisSflult.
           Bppell^nt uins nssessed/} sentence oP P/ py ufive (ssy yews
Obnfwtinent mthe InstHutionnl Division on %\jtcnoer b9 xotf,

           Voticeo? Appeal was given on VovonberA^Xoli.
                               3ZL
             TuJobO extension io Pile the Pro-se Appellant Brief hm been
filed in this cmse, This Honorable Court yrmled those extension.

            flppelmnfs first motion to i&end the time For filing the fro
st Appellants i3n eFudflS Piled bq TerrenceJLeonftolme^onifuneiOjio/V,
appellant Attorney at thstiimeforSflid flppenLSetond motion Ms Piled
bj (Ji'lliflwPnulSe^^Pro-SeflppelMnt^nor^but^^cst^^^o/v;
                             nzzrr.
            The Appellate bdePuJftSeSueon October jo?X01H?
                             IE.,
             The Court oP appeals rendered itsjudgmenton NovemberfymHl

          Appellant requests mextension oPtimeoP thirty Uo)e)^
Pfom the present eJtftv/.e( Jfinunry \%tt)l5;

             RppelUnt relies on the Polfocoinq Facts ns jood cnuse f9nd
belieyes Ant he h&s eztenuntinq prcumsmees thm require this request
For extension of time beyr^nfeo

             On t)o\jemhe,rx3,xoM,fippel\nnt received ncorrect nnj true
60py oPthe Courtis Opinion md Judqmentjnlong with wi\ ficnt/on of the
DcPendRnfs nyhttoflle ft pro-section forferetionnrjrei/teuJ underfilled;
               fippellfintisn Iwyrofl/) of the lnu)nnd really /tr^/y hwi/?9 <n
cliFPiCuH tirrie trying tofitzornteiij present this petition for discretion^ ret/ku)
             Appellant unlaced in transit status by the Bill P, Clements
Decernbef/ioNjz: hiweyet to hr#e a|I my property retumeeltorae'
          Appellantea/i not eFPectii/eiu present this |aetiti'o^ftr
discretionary rei/jeu) under flule^ without nil his /^egal mntermlf
tuorfr including fippeilntepapers md trnnstrlpts.
            The additional time requested is not sooqhlsoklij For k)m9
nor Sought PrivoiousiMrbot will beor&enuine nsststnnee- to fippemnt
inprepmm flppellnn/s briefstJell as researching the InuJ,
           WHER£FMR%el)nnt prflys fhat this Court ofmt this
rnctionnnd mfldtPy mti extend the'eJeadhne Forfijinq fippellnnrt ProSe
Petition Fordistrefionnru fitvieu) to January IH,x>f$'orthni this
Court grant such additiona Itime as isjusf nnd proper:

                      CjrtiPirMe, a P <Sert/rce

            Xhereby certiPy fhnton Otcmber^xoiH^^rredmiifut
Copy of Appellants 7%/ywi For Extension to Pik his Pro-StPetition For
D\$tretionP>ru fiet/iew was mailed /o /he Sto/7? Supreme Jvdicini District
Court of'Oppenls by {)>% First Class mil nddressedto The Court&Pappeals
of The fhnth Supreme (Tuefi'ciftl District nt^/oo/ fear/ 5treet Suite33o0
Ben\)wont9 Texas mo/,

                                               bJ'dimmi PajuJ^muiw
                                               flppel/fw-ttpresz